Citation Nr: 0946196	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  09-10  800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right leg 
disability.

4.  Entitlement to service connection for left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to 
August 2006.

This matter is originally before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in March 2006 
and March 2008 by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

In addition, the Veteran appears to be seeking service 
connection for fibromyalgia (see October 2009 hearing 
transcript).  Inasmuch as this issue has not been properly 
developed and is not currently before the Board, it is 
referred to the RO for action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for sinusitis, 
hypertension and bilateral leg disabilities that he claims 
had their onset during service.  

Service treatment records (STRs) show the Veteran was treated 
on several occasions for symptoms variously attributed to 
tonsillitis, pharyngitis and upper respiratory infections.  
Specifically in March 1988 the Veteran was evaluated for 
complaints of sinus blockage of two days duration.  There was 
sinus pressure over both eyes and post nasal drainage with 
mild-moderate redness.  However, a diagnosis of sinusitis was 
not given.  Instead the clinical assessment was upper 
respiratory infection with sinus congestion.  Shortly before 
separation, the Veteran was afforded a predischarge medical 
examination in June 2006, which noted a history of recurrent 
sinus infections, but radiological findings were negative for 
evidence of sinusitis.  

These records also show an elevated blood pressure reading of 
156/91 in February 2005, but no diagnosis of hypertension was 
given.  At his predischarge medical examination in June 2006, 
the Veteran's blood pressure readings were 138/94, 142/94, 
and 146/96.  Hypertension was not diagnosed on either 
occasion.  At his October 2009 Board hearing the Veteran 
testified that as a result of these elevated readings he was 
to return for additional blood pressure checks, but was 
unable to at the time because he was relocating to Ohio.  He 
testified that he later saw a private physician in April 2007 
with readings in the 150 range.  He was subsequently 
diagnosed with hypertension and prescribed medication in 
January 2008.  

With respect to his claim for bilateral leg disabilities, 
STRs show the Veteran was evaluated in August 1995 for 
complaints of burning pain in the posterior thighs and 
calves.  The clinical assessment was bilateral hamstring 
strain.  He did not otherwise indicate any specific injuries 
during service, and none are documented.  At his retirement 
examination in January 2006, the examining physician noted 
the Veteran had a history of occasional transient arthralgia, 
but considered the symptoms nondisabling.  The Veteran 
continued to complain of numbness and tingling in both legs 
at his predischarge examination several months later.  
However, the examiner concluded there was no pathology to 
render a current diagnosis. 

In this case, the Veteran's complaints at separation, as well 
as his contentions regarding continuation of those symptoms 
thereafter, raise medical questions regarding the onset of 
his claimed disabilities.  There are no post service 
treatment records that sufficiently address the question of 
whether the Veteran has sinusitis, hypertension, or a 
bilateral leg disability that had their onset during service.  
As such, a VA examination is needed before the claims on the 
merits can be properly adjudicated.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should also issue to the 
Veteran any additional or corrective VCAA 
notice with regard to his claims, such as 
providing him with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159 

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his sinusitis, hypertension 
and bilateral leg disabilities and to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  All pertinent records should be 
obtained.  Document any attempts to 
obtain such records.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform him 
and request that he obtain and submit it.  
If any records are unavailable, do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).

3.  The Veteran should undergo VA 
examination to determine the nature, 
extent and etiology of any current 
sinusitis, hypertension or bilateral leg 
disability.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.  

The examiner should render an opinion as 
to whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as 
not (i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of less 
than 50 percent) that sinusitis, 
hypertension and chronic bilateral leg 
disabilities are presently manifested, 
and if so, are they causally or 
etiologically related to the Veteran's 
service.  Specifically, the examiner 
should address any incidents, symptoms, 
or treatment the Veteran experienced or 
manifested during service as the possible 
onset of any current disorder.  If any 
claimed disability cannot be regarded as 
having been incurred during service, the 
examiner should specifically indicate so.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his 
representative an appropriate SSOC to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


